470 So.2d 413 (1985)
STATE of Louisiana, Plaintiff-Appellee,
v.
Leonard DARSON, Defendant-Appellant.
No. CR84-731.
Court of Appeal of Louisiana, Third Circuit.
May 15, 1985.
Rehearing Denied June 18, 1985.
Leonard R. Darson, St. Gabriel, for defendant-appellant.
Jerry G. Jones, Dist. Atty., Cameron, for plaintiff-appellee.
Before DOMENGEAUX, DOUCET and YELVERTON, JJ.
YELVERTON, Judge.
The defendant, Leonard Darson, was charged by bill of information with the February 10, 1984, theft of a cow, a violation of La.R.S. 14:67.1. A six person jury found him guilty as charged, and he was sentenced to serve eight years at hard labor.
Defendant filed several assignments of error; however they were not briefed or argued and are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). In his brief defendant has raised other issues which were not included in his formal assignments of error. Argument concerning assignments of error in appellate brief alone is insufficient to satisfy the requirements of C.Cr.P. art. 920(1). For these reasons this court cannot review the record except for errors discoverable on the face of the pleadings and proceedings and without inspection of the evidence. State v. Jones, 450 So.2d 29 (La.App. 3rd Cir.1984). Consequently, this case will only be reviewed for errors patent on the face of the record. See State v. Jones, supra.
We find no errors on the record.
The judgment of the trial court is affirmed.
AFFIRMED.